Citation Nr: 1706115	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  13-06 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for the service connected lumbar strain.

2.  Entitlement to an effective date prior to June 29, 2009, for the award of service connection for lumbar strain, to include on the basis that failure to grant service connection for this disability in an October 1987 decision constituted clear and unmistakable error (CUE).

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. Adamson, Counsel

INTRODUCTION

The Veteran had active military service in the U.S. Army from August 1980 to August 1984. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which, in pertinent part, granted service connection for lumbar strain and awarded an initial 20 percent rating, effective June 29, 2009.  The Veteran appealed both the initial rating and the effective date assigned.  

The Veteran provided hearing testimony before the undersigned in October 2016.  A transcript of the hearing is a part of the record before the Board, which includes electronic files within the Veterans Benefits Management System and Virtual VA.  The Veteran's VBMS file includes records related to a separate appeal of service connection for right and left knee disabilities.  In February 2017, the RO issued a statement of the case on these issues.  As the appeal has not yet been perfected, the Board does not have jurisdiction over these issues at this time. 

When a veteran alleges he or she is prevented from working due to service-connected disability, and the rating for that disability is on appeal, a claim for a TDIU is considered part and parcel of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran filed a formal claim for a TDIU in December 2014, alleging a combination of disabilities as the cause of unemployability.  This claim was denied by way of a February 2015 rating decision.  At the Veteran's October 2016 Board hearing, he alleged he was let go from his last job due to his back disability and that he cannot work because he can neither sit, nor stand for long due to this back disability.  A claim for a TDIU as part and parcel of the current lumbar spine initial rating claim has, therefore, been raised.  Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Lumbar Spine Rating

The Veteran most recently underwent VA examination related to his lumbar spine disability in December 2014.  The Board recognizes the Veteran's recollection at his hearing of a 2016 VA examination; however, the 2016 VA examinations pertained to the knees and a mental disorder.  The most recent lumbar spine exam was in December 2014.  The examiner reported no muscle spasms, a normal sensory examination, and no radiculopathy or signs and symptoms of radiculopathy, as well as no impact on the Veteran's employability.  At the time of his October 2016 hearing, the Veteran specifically reported a worsening of symptoms and noted muscle spasms in his back, at least one episode of back pain that prevented him from getting out of bed for a few days, and an inability to stand, walk or sit very long due to back pain.  The Veteran also reported a numbness and stabbing feeling radiating from his low back into both legs.  

VA's duty to assist includes conducting a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).   Because the December 2014 VA examination findings appear to not be representative of the current severity of the disability on appeal, the claim must be remanded as a new VA examination is warranted.  This examination must consider both the orthopedic nature of the lumbar spine disability, as well as the neurologic manifestations, as reported at the October 2016 Board hearing.  

Earlier Effective Date

Service connection for lumbar strain is effective June 29, 2009.  The Veteran asserts that an earlier effective date is warranted.  He contends the effective date should be his original 1987 date of claim.

In a statement received in March 2016, the Veteran submitted a statement indicating his belief that the effective date should be as early as possible, as no evidence changed between 1987 and 2009.  He specifically stated, "the VA committed a CUE in this instance."  CUE stands for clear and unmistakable error.  The Veteran is apparently referring to the prior denial of his claim for service connection for a back disability, in October 1987.

CUE is addressed in the regulations at 38 C.F.R. § 3.105(a), which states that a prior final decision of the VA can be reversed or amended where evidence  establishes "clear and unmistakable error."  There is a three-prong test for determining whether a prior determination involves CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would manifestly have changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based upon the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992).

A review of the record shows that VA has not addressed the earlier effective date issue on the basis of CUE.  A June 2016 letter to the Veteran merely stated that the earlier effective date issue is already on appeal.  The allegation of CUE has not yet been addressed; therefore, the case must be remanded for such consideration in the first instance.

The Board notes that the remaining aspect of the earlier effective date claim is inextricably intertwined with the CUE claim being remanded, because the outcome of the CUE claim may have a bearing upon the earlier effective date claim.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

TDIU

The Veteran's TDIU claim is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Hence, the Veteran's claim for an initial rating in excess of 20 percent for the lumbar strain includes consideration of whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16.

The critical question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.  In this case, in addition to the 20 percent rating for the lumbar spine, service connection has been established for right and left hip degenerative joint disease associated with the lumbar strain, each rated as 10 percent disabling.  The combined rating is 40 percent.  This disability rating does not meet the minimum percentage requirement for TDIU under 38 C.F.R. § 4.16 (a).  Where the percentage requirements for TDIU benefits under 38 C.F.R. § 4.16 (a) are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  Consideration is given to the Veteran's background, including his employment and educational history.  The Veteran reported that he last worked in April 2013 as a delivery truck driver for an auto parts company.  See November 2014 VA Form 21-8940.  He reported attempting college in June 2014, but that he was struggling and having a hard time remembering what he is learning in subjects like math.  Id.  At his October 2016 Board hearing, the Veteran reported that he cannot work and was let go from his last job due to his back disability.  See hearing transcript at page 5.

VA has the duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected lumbar spine disability has on his ability to function.  On remand, an opinion should be obtained addressing the impact of the Veteran's service-connected lumbar spine disability and any associated hip and neurological manifestations of that disability.

Records

The Veteran has received treatment through VA facilities in both Florida and New York during the pendency of this claim.  The claims file includes records from the Bay Pines VA facility in Florida dated through February 2012, and from New York, including the Rochester Outpatient Clinic, dated through May 2016.  At his October 2016 hearing, the Veteran reported treatment the prior month at a VA facility in Florida, which included referral for an outside provider to conduct MRI testing of the spine.  See hearing transcript at page 16.  On remand, the AOJ should obtain and associate with the record all pertinent, ongoing VA treatment records related to the issues on appeal.  Id.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1.  Obtain relevant and ongoing VA treatment records related to treatment of the lumbar spine disability and associated neurologic complaints, and associate the records obtained with the claims file.  This development should include obtaining records from any Florida VA facility dating since February 2012, and any New York VA facility dating since May 2016, to include any MRI obtained from an outside facility as referenced as the October 2016 hearing.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Once the record is complete to the extent possible, the Veteran should be afforded a VA examination in order to determine the current severity of his service-connected lumbar spine disability.  All pertinent evidence should be made available to and reviewed by the examiner.  The examiner must make all findings relative to rating the Veteran's lumbar spine disability, to include fully describing both the orthopedic and neurologic manifestations of the disability.

The examiner must interview the Veteran as to his education, training, and work history.  The examiner must also provide an opinion as to the functional impairments caused by the service-connected disabilities with regard to his ability to perform tasks, including sedentary and physical tasks.  

3.  Adjudicate the Veteran's claim of entitlement to an earlier effective date for service connection for lumbar strain on the basis of CUE, as alleged by the Veteran in his statement received in March 2016.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




